Title: To Thomas Jefferson from Charles Willson Peale, 8 February 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Museum Feby. 8. 1806.
                        
                        The enclosed profiles I hope will be acceptable, the names were repeated to me by one of the Interpretors &
                            may not be correctly spelt. No. 1 Sagessaga, Great Chief of the Osages. 2. Verygran, Chief of Auc. 3 Waconsca, Counsel of
                            Nations. 4 Tahawarra, Nation Souric. 5 Macassaba, Ditto. 6 Potaenga of the Osage Nation. 7 Pageogatse, Poine Nation. 8
                            Shegagahega, Nation Poine. 9 Quosquame, Sack Nation (fish Jumper) and 10 Mechenecka, of the Sack Nation. also the profils
                            of the Interpretors —Paul Chateau Interpretor of Sacks. No. 11. Joseph Baume No. 12.—, Some of these Savages have
                            interresting Characters by the lines of their faces.
                        If it is not giving you too much trouble I would wish to have your direction further on the Polygraphs on
                            hand. A Box or two are useful to hold the Nibs of Pens, also to hold wafers & Wax and also a Penknife. suppose these
                            were round Boxes of Silver of 3 or 4 Inches Diamir and might be divided in the Middle of each. These would be stronger
                            than Wooden Boxes, and having the Tops to take off, they should be placed most out of the way of the Machinery, screwed
                            fast. If it is your pleasure I would have in them a good Penknife made here with a Silver handle—also a Number of ready
                            Made Pens, Sealing Wax and Wafers. As the Corners of the Boxs are bound with silver, if it should be desirable to
                            Inscribe any sentiments, a plate of this form [GRAPHIC IN MANUSCRIPT] placed on the Middle of the Top, engraved in a neat stile. The work
                            is now in considerable forwardness. since writing the above I find I have 2 profiles of the No. 10, so that I cannot say
                            to which the name belongs with that number—accept my best wishes for your health, and believe me with high reguard your
                            friend
                        
                            CW Peale
                     
                        
                    